Exhibit THIRD AMENDED AND RESTATEDLIMITED LIABILITY COMPANY AGREEMENT OF COMDISCO VENTURES FUND A, LLC (A Delaware Limited Liability Company) THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”), of Comdisco Ventures Fund A, LLC (the “Company”) dated March 16, 2009, is by and among Comdisco Inc., a Delaware corporation (“CDI”), Windspeed Acquisition Fund GP, LLC, a Delaware limited liability company (“Windspeed”), Comdisco Ventures Fund B, LLC, a Delaware limited liability company (“Fund B”), and any other Persons who become parties hereto after the date of this Agreement.Certain terms used but not otherwise defined in this Agreement have the meanings assigned to them in Section 17. RECITALS A.The Company was originally organized as a Delaware corporation, and was converted into a Delaware limited liability company within the meaning of the Delaware
